Citation Nr: 0826427	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at law


WITNESSES AT HEARING ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  He is the recipient of the Combat Infantryman Badge 
and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2008.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in work 
and family relations and symptoms such as persistent 
depression affecting the ability to function effectively; 
episodes of poor concentration; increasing social isolation 
and withdrawal; inability to establish and maintain effective 
relationships; increasing estrangement from family and 
friends; and difficulty adapting to stressful circumstances, 
including work.




CONCLUSION OF LAW

The criteria for an increased disability rating of 70 
percent, but no greater, for service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additionally, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, held that VCAA notice requirements also apply to 
the evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in April 2006, prior to the initial 
unfavorable rating decision issued in July 2006.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  Id. at 120-121.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to no longer 
state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini), effective May 30, 2008).  Thus, any defect of 
notice related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2006 letter advised him to provide any 
relevant evidence in his possession. 

The Board observes that the April 2006 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity and provided examples of 
both lay and medical evidence he could submit in support of 
his claim.  Additionally, this letter, as well as a March 
2006 notice advised him to submit evidence of how his 
disability affects his work and daily life and of how to 
substantiate an effective date.  However, no notice apprised 
him of the relevant diagnostic codes, although Diagnostic 
Code 9411 was detailed in a November 2005 statement of the 
case (SOC).  

Failure to provide pre-adjudicative notice of any required 
elements of notice is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board observes that, at the March 
2008 hearing, the veteran's attorney explicitly argued 
against findings made in the November 2005 SOC with regard to 
the appropriate rating evaluation and elicited testimony from 
the veteran directed at the criteria for a 70 percent rating 
evaluation.  Consequently, the Board concludes the veteran 
had knowledge of the diagnostic codes and rating criteria 
applicable to his disability, and the lack of proper notice 
of the diagnostic codes is, therefore, not prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the report of a June 2006 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected PTSD.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  However, he argues that his PTSD symptoms 
are more severe than contemplated under the assigned rating.  
Particularly, he argues that his PTSD symptoms led him to 
leave his work as a contract carpenter.  Consequently, he 
argues that a rating in excess of 50 percent should be 
assigned.

As indicated, the regulations establish a General Rating 
Formula for rating psychiatric disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve only as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 



The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board observes that within the appeal period the veteran 
has been seen a number of times for continued treatment of 
his PTSD.  In July 2005, his thought processes were goal-
oriented and organized, and he was reported to have had good 
insight.  He described his flashbacks and nightmares to be 
more frequent than before.  The physician at that time 
incorporated by reference a November 2004 treatment note 
showing symptoms of avoidance of people and activities that 
may remind the veteran of trauma, difficulty falling and 
staying asleep, hypervigilance, and exaggerated startle 
response.  The veteran had also reported no interest in doing 
anything for enjoyment, anger that comes and goes, and poor 
concentration.  

In September 2005, the veteran's PTSD was reported to be 
stable and asymptomatic and his depression, in remission, 
apparently due to medication (Sertaline).  Speech and thought 
processes were linear, logical, and goal directed.  No 
problems with sleep, appetite, concentration, or activities 
of daily living were reported.  

In June 2006, a VA examination was performed.  At that time, 
the veteran reported that he had been working as a carpenter, 
that he would call the union when he needed a job, and they 
would call him back when one was available.  He indicated 
that he had not called for work lately because he did not 
like being around people.  The veteran also said that 
sometimes when he was working, people said things he did not 
like, and if they did, he would just walk out.  He further 
reported that he had never been able to sustain meaningful 
relationships because he did not like to be around people, 
and the examiner also noted that the veteran's social life 
was minimal and he was becoming more and more estranged from 
his family.  He revealed that his main form of escape from 
his problems was to drink beer and he admitted that, at 
times, he drank more than a six-pack.  The veteran's 
concentration and insight were good and he was oriented to 
person, place, and time.  His reactions were appropriate, and 
his grooming was noted to be casual.  The examiner found no 
evidence of panic attacks or ritualistic behavior and there 
was no suicidal or homicidal ideation present.  He observed 
that the veteran was dysthymic in his approach to things.  
The veteran reported hypervigilance and sleep impairment, but 
he indicated that loud noises did not bother him as much as 
they had previously.  

The examiner found the overall severity of the veteran's 
symptoms to be mild to moderate.  The GAF score assigned was 
around 55, which the examiner indicated may have been lower 
due to his refusal to work and the resulting problems with 
his spouse, which were bringing out the PTSD symptoms.

The Board observes that, at the VA examination, the veteran 
had indicated that he did not think the Sertaline was doing 
anything for him.  Thereafter, in August 2006, the veteran 
requested an increase in his Sertaline dosage because he was 
experiencing increased depression.  

A December 2006 treatment record reflects that the veteran 
had stopped taking the Sertaline approximately three months 
prior, and the treating physician noted some decompensation 
as a result.  The veteran reported feeling depressed, very 
anxious, tense, irritable, not sleeping well, being very 
uncomfortable with people, and feeling miserable.  He also 
stated that for these reasons, he quit his job and retired 
three months before.  He indicated poor motivation and social 
withdrawal.  The physician observed good grooming, hygiene, 
and eye contact.  He found the veteran alert, cooperative, 
friendly, and interactive.  The physician indicated that the 
veteran was oriented to person, place, and time and that his 
thought processes were coherent, logical, and goal-directed.  
He also observed good insight and judgment.  The physician 
restarted the Sertaline.  

Thereafter, in March 2007, the veteran was noted to be 
improving, but his motivation was diminished, and he was 
always staying at home without a hobby to take his time.  He 
stated he helped with household chores.  The physician 
observed that the veteran was well-groomed, clean in 
appearance, cooperative and friendly, and had good eye 
contact.  Affect was noted to be euthymic, and he was 
observed to be attentive and fairly interactive.  Thought 
processes were sequential and goal directed.  No suicidal or 
aggressive ideations or psychotic symptoms were noted.  The 
physician found that the veteran's functioning was adequate, 
except for diminished motivation and moderate social 
withdrawal.  Insight and judgment were recorded as good.  

In June 2007, findings were similar to those in March 2007.  
Additionally, in June 2007, the veteran indicated that his 
adjustment to the medication was working.  Social withdrawal 
had diminished mildly, and he was encouraged to find 
recreational pursuits.  However, in October 2007, the veteran 
was reported to again be off his medication and to have 
flashbacks, social withdrawal, limited recreational activity, 
and diminished motivation.  His mood was found to be mildly 
depressed, with mild to moderate anxiety, but his affect was 
euthymic.  Thought processes were goal-directed and linear.  
The physician noted the veteran to be fairly well-groomed, 
cooperative, and friendly.   

In March 2008, the veteran testified at a videoconference 
before the Board.  He indicated that his PTSD was manifested 
by increasing social isolation, diminished motivation, 
difficulty concentration, poor sleeping, and inability to 
deal with stress.  He testified that he last worked as a 
carpenter in 2003.  At that time, he would frequently just up 
and leave jobs to which he was assigned by the union due to 
the people there or the stress of working.  He eventually 
retired as a result of his condition.  The veteran's sister 
also testified at the hearing.  She indicated that the 
veteran was socially withdrawn, has difficulty concentrating, 
and difficulty dealing with stress.

The Board notes that the veteran has been assigned a GAF 
score of around 55.  A GAF score of 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See DSM-IV at 44-47.  
While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF score assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

In addition to his diagnosis of PTSD, the veteran has had 
diagnoses of major depressive disorder and dysthymic disorder 
with depression.  However, the Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
veteran's symptoms of PTSD from his depression symptoms.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Accordingly, 
the Board attributes all relevant symptoms to the veteran's 
PTSD. 

Based on the above evidence, the Board finds that the 
veteran's symptomology more closely approximates a 70 percent 
rating evaluation.  Specifically, the veteran reports 
occupational and social impairment, with deficiencies in work 
and family relations.  The objective evidence demonstrates 
persistent depression, affecting his ability to function 
effectively, as well as reports of poor concentration.  
Additionally, the veteran has been shown to exhibit 
increasing social isolation and withdrawal and a concomitant 
inability to establish and maintain effective relationships, 
to include increasing estrangement from his family.  The 
Board notes that his spouse reports that he belongs to the 
Eagles, VFW, and America Legion; however, at the same time, 
she indicates that he is not involved in anything, and the 
Board observes that membership does not equal involvement or 
social interaction.  She also states that he has no friends.  
Further, the Board observes that the veteran was unable to 
function as a contract carpenter, which provided him with 
flexibility as to work schedule and environment.

Based on the above, the Board finds that the veteran's 
symptoms more closely approximate a 70 percent rating 
evaluation.  The veteran does not demonstrate total 
occupational and social impairment.  His thought processes 
and communication are not shown to be impaired, and he has 
not exhibited delusions or hallucinations, grossly 
inappropriate behavior, danger of hurting himself or others, 
disorientation to time or place, memory loss, or inability to 
perform the activities of daily living, such as maintenance 
of personal hygiene.  Consequently, a rating in excess of 70 
percent is not warranted. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board has applied the benefit of the doubt 
in determining that his symptoms more closely approximate a 
70 percent rating evaluation, and the preponderance of the 
evidence is, thus, against a rating in excess of 70 percent. 

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Although the veteran has reported that he retired because his 
symptoms made him unable to work, the objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

A rating of 70 percent, but no greater, for service-connected 
PTSD is granted, subject to the laws governing the payment of 
monetary benefits.


REMAND

The veteran contends that he is unable to work due to his 
PTSD symptoms.  Prior to the Board's decision herein, the 
veteran did not meet the threshold criteria for a TDIU 
rating.  However, the 70 percent rating for service-connected 
PTSD now assigned meets the criteria of a service-connected 
disability rated at 60 percent or greater.  Thus, the veteran 
is eligible for TDIU consideration under the rating schedule.

In this regard, the Board observes, that there is 
insufficient medical evidence to ascertain whether the 
veteran is unable to establish or maintain substantially 
gainful employment due to service-connected disability.  The 
Board observes that the June 2006 VA examiner opined that it 
does appear that the veteran's inability to want to work and 
keep sustained employment without walking out is related to 
his PTSD and his personality; however, the VA examiner did 
not express whether the veteran was incapable of maintaining 
and sustaining any gainful employment solely because of 
service-connected disability.  Accordingly, the Board finds 
that a remand is required to afford the veteran another VA 
examination for the purpose of determining the effect of his 
service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available for review and 
the examiner's report should reflect 
that such review occurred.  The 
examiner must elicit from the veteran, 
and record for clinical purposes, a 
full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the veteran is unable to 
obtain or retain employment due only to 
his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
May 2007 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


